       Case 1:17-cv-11441-PBS Document 206 Filed 03/12/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 STEPHEN F. CASS,

                Plaintiff,
 v.
                                                          CIVIL ACTION NO.: I: I7-CV-11441
 TOWN OF WAYLAND, WAYLAND PUBLIC
 SCHOOLS, WAYLAND POLICE
 DEPARTMENT, PAUL STEIN, BRAD
 CROZIER, ALLYSON MIZOGUCHI, and
 JAMES BERGER [Misnamed],

                Defendants.


                             MOTION FOR LEAVE TO WITHDRAW

        Pursuant to Local Rule 83.5.2, Todd White, Esq., Jamie J. Bachant, Esq., Ali Khorsand,

Esq., and the firm of Adler Pollock & Sheehan P.C. (collectively, "APS"), respectfully seek leave

of the Court to withdraw as counsel for Plaintiff Stephen F. Cass ("Mr. Cass") in the above­

captioned matter. As set forth more fully below, after this case closed following the filing of a

stipulation of dismissal on December 20, 2019, Mr. Cass initiated a fee dispute with APS and, as

a result, on December 31, 2019, APS advised Mr. Cass that it was withdrawing from its

representation of him in connection with this matter. APS's withdrawal was mandated by

Massachusetts Rules of Professional Conduct I. l 6(a)( I) and I .7(a)(2). APS could not continue in

its representation of Mr. Cass because a conflict had arisen between Mr. Cass and APS. APS did

not file a motion to withdraw as counsel in this action at that time because the case had been closed.

On March 5, 2020, however, Torres, Scammon, Hincks & Day, LLP's ("TSH&D") reopened this

action by filing a motion to unseal the record of the September 13, 20 I 8 ex parte hearing. As APS

remains counsel of record for Mr. Cass in this action, it is now appropriate for APS to file this




2359147_1
